Citation Nr: 1507774	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse, to include as secondary to PTSD.

3.  Entitlement to service connection for pancreatitis, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active military service from June 1962 to September 1972 with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board remanded the issues for additional development in February 2014.  That development having been completed the issues are now ready for appellate review.  

This appeal was processed using the Virtual VBMS paperless claims processing system.


FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for alcohol abuse, to include as secondary to PTSD and entitlement to service connection for pancreatitis, to include as secondary to PTSD.

2.  With resolution of all reasonable doubt in his favor, the Veteran's PTSD is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to service connection for alcohol abuse, to include as secondary to PTSD and entitlement to service connection for pancreatitis, to include as secondary to PTSD.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria to establish service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues of entitlement to service connection for alcohol abuse, to include as secondary to PTSD and entitlement to service connection for pancreatitis, to include as secondary to PTSD were developed for appellate consideration.  In correspondence dated and received in July 2014, the Veteran indicated that he wished to withdraw his appeal as to entitlement to service connection for alcohol abuse, to include as secondary to PTSD and entitlement to service connection for pancreatitis, to include as secondary to PTSD; therefore, the issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on those claims.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.

II.  Service Connection

Merits of the Claim

The Veteran seeks service connection for PTSD that he believes is a result of his experiences during his active duty service in Vietnam.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.

In the instant case, the record indicates that the Veteran's claimed stressor is consistent with the places, types, and circumstances of the Veteran's service given his combat experience in Vietnam.  Specifically the Veteran noted that on April 26, 1967 after a particularly intense mortar attack ended, he was ordered to take several other soldiers and check on the status of two other units in the area.  Upon arrival, the Veteran and his team found the first unit to be eerily quiet and they discovered that the unit had been brutally attacked.  All the buildings had been destroyed or damaged.  Dead bodies, papers and documents were strewn about the compound.  Each body had been cut around the neck and blood had pooled around the heads.  There was no medic on the team so the soldiers checked each body for signs of life and made a body count.  They went on to the second compound and found the same grisly scenario.  He described the scenes as gruesome and shocking and marked by a horrific smell and flies permeating the air.  His commanding officer, in a November 2009 statement of support, said it was the worst brutality that he had seen since WWII.  

Additionally it was noted that the Veteran dealt with survivor's guilt.  In this regard the Veteran noted that he developed a friendship with a fellow officer in Vietnam.  They were especially close as their children were born on the same day.  Several months after their children were born his friend was killed during a mission that the Veteran had ordered.  The Veteran expressed chronic feelings of guilt and sorrow about how different he imagined his friend's family would be if he had lived.

The Veteran was afforded a VA psychological examination in December 2009.  The December 2009 VA examiner diagnosed the Veteran with subthreshold PTSD on Axis I.  The examiner further stated that it did seem clear that the Veteran had experienced traumatogenic experiences in Vietnam, in that the experiences had haunted him throughout much of his adult life in terms of intrusive, disturbing memories and nightmares.  The examiner noted that the Veteran, compellingly, stated that he had self-medicated himself in terms of these symptoms primarily through the use of alcohol.

The Veteran was afforded another VA examination in November 2011.  The November 2011 VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner diagnosed the Veteran with an Axis I diagnosis of anxiety disorder not otherwise specified.  The examiner further stated that the Veteran struggled with having lived his entire adult life with psychiatric symptoms of an anxiety disorder as a result of his combat experience in Vietnam.  The Veteran stated that "to avoid [the] stigma of mental illness [he] refused to receive mental health treatment until just recently".  However, despite severe psychological symptoms of an anxiety disorder, the Veteran's academic, social, familial, and occupational functioning appeared not to have suffered in a negative way.  Veteran reported that this ability to excel functionally had required "a lot of work on [his] part."

A June 2011 PTSD consult by R.G. (psychology intern) noted that the Veteran re-experienced symptoms including physiological reactivity to cues related to necks or blood, nightmares, avoidance of television shows depicting dead bodies and blood, avoidance of blood draws, and some arousal symptoms of anger and past difficulties sleeping.  He also felt survivor guilt for those people he knew who were killed in Vietnam.  She diagnosed the Veteran with PTSD on Axis I.  

In a March 2013 PTSD consult, the Veteran's experiences during the Vietnam war, were noted and the VA attending psychiatrist conducting the examination stated that he agreed with psychiatric intern, R.G.'s PTSD clinical evaluation in 2011, which diagnosed the Veteran with PTSD.  The examiner further noted that previous psychiatric consults had documented PTSD at times and Anxiety Disorder NOS at times.  Given the intensity of his re-experiencing symptoms and avoidance, the examiner thought it was likely the Veteran did have PTSD despite borderline scores and a lack of multiple avoidance criteria.  The examiner noted that it was possible that the Veteran was minimizing or unaware of some avoidance symptoms that he may have.

Finally a letter from the PTSD/Anxiety Clinic Firm Director, Dr. D.V., stated that despite the Veteran's ability to create a rich professional and family life his PTSD symptoms greatly affected the quality of his life.  Therefore the examiner stated that it was likely that the military-related trauma that the Veteran suffered in Vietnam caused these significant PTSD symptoms.

In light of the above, the Board finds the evidence is at least in equipoise, as the Veteran's PTSD has been related to his active duty service and his reported stressors, including by VA psychiatric personnel.  Given the above stated facts, the evidence tends to show that the current condition is more likely than not related to the Veteran's experiences during his active duty service in Vietnam.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeals for entitlement to service connection for alcohol abuse, to include as secondary to PTSD and entitlement to service connection for pancreatitis, to include as secondary to PTSD are dismissed.

Entitlement to service connection for PTSD is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


